         Case 3:19-cr-00212-SRU Document 1 Filed 08/28/19 I Page
                                                            ¡u ri-, )1r-.:
                                                                        of"..3
                                                                            tr   '¡1'¡,'!,:
                                                                                                          .
                                                                                              r.7,   i:

                                                              í"listrjui {i
                                                                            FI{.ÆD,ÅT

                              IINITED STATES DISTRICT COURT
                                DISTzuCT OF CONNECTICUT


 LINITED STATES OF AMERICA                            Criminal No.   3:19CR 2,1'a sß4 )
                v                                     VIOLATION:

 JAMES FARRELL                                        18 U.S.C. $ 1344(1)
                                                      (Bank Fraud)


                                        INFORMATION

       The United States Attorney charges:
                                          COLINT ONE
                                          (Bank Fraud)

                                           Background

       1.      At all times relevant to this Indictment, the defendant JAMES FARRELL resided

in East Haven, Connecticut.

       2.      From in or about 1992 until in or about June 2015, FARRELL was the Chief

Executive Officer of the New Haven County Credit Union (hereinafter "NHCCU"), a financial

institution whose deposits were insured by the National Credit Union Share Insurance Fund.

Thereafter, Farrell was retained by the NHCCU's Board of Directors to provide assistance to the

new Chief Executive Officer of NHCCU and provided these services until March 14,2016. During

the course of his employment by NHCCU, FARRELL had access to NHCCU's general ledger

account and could transfer funds to other accounts.

       3.      From in or about 2010 until in or about 2016, FARRELL also provided financial

and bookkeeping services to The Rib House, a restaurant located in East Haven, Connecticut. He

was primarily responsible for depositing cash sales and managing invoices. The Rib House

maintained a business account at NHCCU.



                                                1
         Case 3:19-cr-00212-SRU Document 1 Filed 08/28/19 Page 2 of 3




                                      The Scheme to Defraud

       4.      From in or about July 2011 until in or about March 2016, in the District of

Connecticut, JAMES FARRELL, with the intent to defraud, devised a scheme and artifice to

defraud a financial institution, that is, the NHCCU, by means of materially false and fraudulent

pretenses, representations, and promises. As set forth below   with more particularity, the scheme

involved the fraudulent transfer of funds by FARRELL from NHCCU's general ledger account to

The Rib House account without permission from the NHCCU.

        5.     As part of the scheme to defraud, FARRELL had knowledge of the operating costs

and required expenditures of The Rib House.

        6.     Further, as paft of the scheme to defraud, FARRELL accessed the NHCCU general

ledger account and transfer money into The Rib House account to allow that entity to pay its

operating costs, including paying taxes, food and liquor suppliers and other operating expenses.

        7.     Further, as part of the scheme to defraud, from July 2I,2011 to March 14,2016,

FARRELL fraudulently transferred $602,908.96 from the NHCCU general ledger account

primarily to The Rib House account and, to a lesser extent, for his personal benefit. During that

same time period,   FARRELL replenished 5370,278.18 to the NHCCU general ledger account,

leaving a shortfall of 5232,630.78.

                                       Execution of Scheme

        8.     On or about February 28, 2016, in the District of Connecticut, the defendant

JAMES FARRELL, for the purpose of executing the scheme described above, transferred $11,000

of funds belonging to NHCCU to the account for The Rib House for the purpose of satisfying      an


overdraft in the Rib House account.




                                                2
       Case 3:19-cr-00212-SRU Document 1 Filed 08/28/19 Page 3 of 3




     All in violation of Section 1344(l) of Title   18 of the United States Code.



LINITED STATES OF AMERICA


                L
    ARD C BOYLE
                             STATES ATTORNEY


RAY
ASSISTANT LINITED STATES ATTORNEY




                                               -t
